11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Julio Baquedano-Cardenas,               * From the County Court at Law No. 1
                                                   of Taylor County,
                                                   Trial Court No. 1-430-20

No. 11-20-00171-CR                               * May 12, 2022

                                                 * Memorandum Opinion by Trotter, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.